Exhibit 10.8

 

MGM RESORTS INTERNATIONAL

 

FORM OF PERFORMANCE SHARE UNITS AGREEMENT

 

--------------------------------------------------------------------------------

 

Target No. of Performance Share Units:

 

This Agreement (including its Exhibits, the “Agreement”) is made by and between
MGM Resorts International (formerly MGM MIRAGE), a Delaware corporation (the
“Company”), and
                                                                            
(the “Participant”) with an effective date of
                                    .

 

RECITALS

 

A.            The Board of Directors of the Company (the “Board”) has adopted
the Company’s 2005 Omnibus Incentive Plan, as amended (the “Plan”), which
provides for the granting of Performance Share Units (as that term is defined in
Section 1 below) to selected service providers.  Capitalized terms used and not
defined in this Agreement shall have the same meanings as in the Plan.

 

B.            The Board believes that the grant of Performance Share Units will
stimulate the interest of selected employees in, and strengthen their desire to
remain with, the Company or a Parent or Subsidiary (as those terms are
hereinafter defined).

 

C.            The Compensation Committee of the Board (the “Committee”) has
authorized the grant of Performance Share Units to the Participant pursuant to
the terms of the Plan and this Agreement.

 

D.            The Committee and the Participant intend that the Plan and this
Agreement constitute the entire agreement between the parties hereto with regard
to the subject matter hereof and shall supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied, and including, without limitation, any employment agreement between
the Participant and the Company or any of its affiliates (including, without
limitation, any Parent or Subsidiary) whether previously entered into, currently
effective or entered into in the future) which relate to the subject matter
hereof.

 

Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.             Definitions.

 

1.1           “Beginning Average Stock Price” means the average closing price of
the Company’s Stock over the 60 calendar day period ending on the date of grant.

 

1.2           “Change of Control” means

 

A.            the date that a reorganization, merger, consolidation,
recapitalization, or similar transaction is consummated, unless: (i) at least
50% of the outstanding voting securities of the surviving or resulting entity
(including, without limitation, an entity which as a result of such transaction
owns the Company either directly or through one or more subsidiaries)
(“Resulting Entity”) are beneficially owned, directly or indirectly, by the
persons who were the beneficial owners of the outstanding voting securities of
the Corporation immediately prior to such transaction in substantially the same
proportions as their beneficial ownership, immediately prior to such
transaction, of the outstanding voting securities of the Corporation and
(ii) immediately following such transaction no person or persons acting as a
group beneficially owns capital stock of the Resulting Entity possessing
thirty-five percent (35%) or more of the total voting power of the stock of the
Resulting Entity;

 

B.            the date that a majority of members of the Company’s Board is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board
before the date of the appointment or election;

 

C.            the date that any one person, or persons acting as a group,
acquires (or has or have acquired as of the date of the most recent acquisition
by such person or persons) beneficial ownership of stock of the Company
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Company; or

 

D.            the date that any one person acquires, or persons acting as a
group acquire (or has or have acquired as of the date of the most recent
acquisition by such person or persons), assets from the Company that have a
total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the assets of the Company immediately
before such acquisition or acquisitions.

 

1.3           “Code” means the Internal Revenue Code of 1986, as amended.

 

1.4           “Current Employment Agreement” means the Participant’s employment
agreement with the Company or any of its affiliates (including, without
limitation, any Parent or Subsidiary) in effect as of the applicable date of
determination.

 

1.5           “Disability” means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Employer.

 

2

--------------------------------------------------------------------------------


 

1.6           “Employer” means the Company, the Subsidiaries and any Parent and
affiliated companies, but specifically excludes Tracinda Corporation, its
stockholder or stockholders, and its subsidiaries.

 

1.7           “Employer’s Good Cause” shall have the meaning given such term or
a comparable term in the Current Employment Agreement; provided that if there is
no Current Employment Agreement or if such agreement does not include such term
or a comparable term, “Employer’s Good Cause” means:

 

A.            Participant’s failure to abide by the Employer’s policies and
procedures, misconduct, insubordination, inattention to the Employer’s business,
failure to perform the duties required of the Participant up to the standards
established by the Employer’s senior management, or material breach of the
Current Employment Agreement, which failure or breach is not cured by the
Participant within ten (10) days after written notice thereof from the Employer
specifying the facts and circumstances of the alleged failure or breach,
provided, however, that such notice and opportunity to cure shall not be
required if, in the good faith judgment of the Board, such breach is not capable
of being cured within ten (10) days;

 

B.            Participant’s failure or inability to apply for and obtain any
license, qualification, clearance or other similar approval which the Employer
or any regulatory authority which has jurisdiction over the Employer requests or
requires that the Participant obtain;

 

C.            the Employer is directed by any governmental authority in Nevada,
Michigan, Mississippi, Illinois, Macau S.A.R., or any other jurisdiction in
which the Employer is engaged in a gaming business or where the Employer has
applied to (or during the term of the Participant’s employment under the Current
Employment Agreement, may apply to) engage in a gaming business to cease
business with the Participant;

 

D.            the Employer determines, in its reasonable judgment, that the
Participant was, is or might be involved in, or is about to be involved in, any
activity, relationship(s) or circumstance which could or does jeopardize the
Employer’s business, reputation or licenses to engage in the gaming business; or

 

E.             any of the Employer’s gaming business licenses are threatened to
be, or are, denied, curtailed, suspended or revoked as a result of the
Participant’s employment by the Employer or as a result of the Participant’s
actions.

 

1.8           “Ending Average Stock Price” means the average closing price of
the Company’s Stock over the 60 calendar day period ending on the third
anniversary of the date of grant; provided, however, that in the event of a
Change of Control, the “Ending Average Stock Price” shall equal the price per
share of the Company’s Stock to be paid to the holders thereof in accordance
with the definitive agreement governing the transaction constituting the Change
of Control (or, in the absence of such agreement, the closing price per share of
the Company’s Stock for the last trading day prior to the consummation of the
Change of Control).

 

1.9           “Fair Market Value” means the closing price of a share of Stock
reported on the New York Stock Exchange (“NYSE”) or other applicable established
stock exchange or over the counter market on the applicable date of
determination, or if no closing price was

 

3

--------------------------------------------------------------------------------


 

reported on such date, the first trading day immediately preceding the
applicable date of determination on which such a closing price was reported.  In
the event shares of Stock are not publicly traded at the time a determination of
their value is required to be made hereunder, the determination of their Fair
Market Value shall be made by the Committee in such manner as it deems
appropriate.

 

1.10         “Parent” means a parent corporation as defined in Section 424(e) of
the Code.

 

1.11         “Participant’s Good Cause” shall have the meaning given such term
or a comparable term in the Current Employment Agreement; provided that if there
is no Current Employment Agreement or if such agreement does not include such
term or a comparable term, “Participant’s Good Cause” means:

 

A. The failure of the Employer to pay the Participant any compensation when due;
or

 

B. A material reduction in the scope of duties or responsibilities of the
Participant or any reduction in the Participant’s salary.

 

If a breach constituting Participant’s Good Cause occurs, the Participant shall
give the Employer thirty (30) days’ advance written notice specifying the facts
and circumstances of the alleged breach.  During such thirty (30) day period,
the Employer may either cure the breach (in which case such notice will be
considered withdrawn) or declare that the Employer disputes that Participant’s
Good Cause exists, in which case Participant’s Good Cause shall not exist until
the dispute is resolved in accordance with the methods for resolving disputes
specified in Exhibit A hereto.

 

1.12         “Performance Share Units” means an award of Performance Shares
granted to a Participant pursuant to Article 9 of the Plan.

 

1.13         “Section 409A” means Section 409A of the Code, and the regulations
and guidance promulgated thereunder to the extent applicable.

 

1.14                           “Stock” means the Company’s common stock, $.01
par value per share.

 

1.15         “Stock Performance Multiplier” means the Company’s Ending Average
Stock Price divided by the Target Price.

 

1.16         “Subsidiary” means a subsidiary corporation of the Company as
defined in Section 424(f) of the Code or corporation or other entity, whether
domestic or foreign,  in which the Company has or obtains a proprietary interest
of more than fifty percent (50%) by reason of stock ownership or otherwise.

 

1.17         “Target Price” means 125% of the Company’s Beginning Average Stock
Price.

 

2.             Grant to Participant.  The Company hereby grants to the
Participant, subject to the terms and conditions of the Plan and this Agreement,
a target award of                  Performance

 

4

--------------------------------------------------------------------------------


 

Share Units (the “Target Award”).  Except as otherwise set forth in the Plan or
this Agreement, (i) the grant of Performance Share Units represents the right to
receive a percentage of the Target Award upon vesting of such Performance Share
Units, with each Performance Share Unit that vests representing the right to
receive one (1) share of Stock upon vesting thereof, (ii) unless and until the
Performance Share Units have vested in accordance with the terms of this
Agreement, the Participant shall not have any right to delivery of the shares of
Stock underlying such Performance Share Units or any other consideration in
respect thereof and (iii) the portion of the Target Award that vests hereunder
shall be paid to the Participant within thirty (30) days following the date that
the Target Award vests or the date(s) set forth in Sections 3.1 and 3.2, as
applicable.

 

3.             Terms and Conditions.

 

3.1           Performance Period and Vesting.  Subject to Section 3.2 herein, a
percentage of the Target Award shall vest, as described below, based on the
performance of the Company’s stock price over the three year period beginning on
the date of grant of this award and ending on third anniversary of such date of
grant (the “Performance Period”), subject to the Participant’s continued
employment with the Company or any Subsidiary or Parent through the end of the
Performance Period.

 

(i)            Target.  The Participant shall be paid the Target Award if the
Ending Average Stock Price equals the Target Price.

 

(ii)           Threshold.  The Participant shall not be paid any portion of the
Target Award unless the Ending Average Stock Price is at least 60% of the Target
Price.  If the Ending Average Stock Price is below 60% of the Target Price, all
of the Performance Share Units awarded by this Agreement shall immediately be
forfeited and cancelled without consideration as of the last day of the
Performance Period.

 

(iii)          Maximum.  In no event shall the Participant be awarded more than
160% of the Target Award.

 

(iv)          In the event that the Ending Average Stock Price is at least 60%
or more of the Target Price, then the Participant will receive a portion of the
Target Award equal to the amount of the Target Award multiplied by the Stock
Performance Multiplier; provided, however, in no event shall the Stock Price
Multiplier be greater than 1.6.

 

Any Performance Share Units which vest in accordance with this Section 3.1 shall
be paid to the Participant within thirty (30) days following the last day of the
Performance Period.

 

3.2           Vesting at Termination.  Upon termination of employment with the
Employer for any reason the unvested Performance Share Units shall be forfeited
without any consideration; provided, however, that, upon termination of
employment by the Employer without Employer’s Good Cause, by the Participant
with Participant’s Good Cause, or due to the Participant’s death or Disability,
a pro-rata portion of the Performance Share Units, if any, that would have
become vested (but for such termination) under the schedule determined in
Section 3.1 herein, determined based on the number of days Participant was
employed during the Performance Period plus an additional twelve (12) months(or,
if shorter, through the end of the Performance Period), shall be paid on the
same schedule determined in Section 3.1 herein;

 

5

--------------------------------------------------------------------------------


 

provided, however, that such continued vesting shall immediately cease and
unvested Performance Share Units shall be forfeited in the event the Participant
breaches any post-termination covenant with the Company or its affiliate in an
employment agreement (after taking into account any applicable cure period).

 

3.3           Committee Discretion.  The Committee, in its discretion, may
accelerate the vesting of the Target Award up to the maximum amount described in
3.1(iii) above, at any time, subject to the terms of the Plan and this
Agreement.  If so accelerated, the Performance Share Units will be considered as
having vested as of the date specified by the Committee or an applicable written
agreement but the Committee will have no right to accelerate any payment under
this Agreement if such acceleration would cause this Agreement to fail to comply
with Section 409A.

 

3.4           No Rights as a Stockholder.  Participant will have no rights as a
stockholder with respect to any shares of Stock subject to Performance Share
Units until the Performance Share Units have vested and shares of Stock relating
thereto have been issued and recorded on the records of the Company or its
transfer agent or registrars.

 

3.5           Limits on Transferability.  The Performance Share Units granted
under this Agreement may be transferred solely to a trust in which the
Participant or the Participant’s spouse control the management of the assets. 
With respect to Performance Share Units, if any, that have been transferred to a
trust, references in this Agreement to vesting related to such Performance Share
Units shall be deemed to include such trust.  Any transfer of Performance Share
Units shall be subject to the terms and conditions of the Plan and this
Agreement and the transferee shall be subject to the same terms and conditions
as if it were the Participant.  No interest of the Participant under this
Agreement shall be subject to attachment, execution, garnishment, sequestration,
the laws of bankruptcy or any other legal or equitable process.

 

3.6           Adjustments.  If there is any change in the Stock by reason of any
stock dividend, recapitalization, reorganization, merger, consolidation,
split-up, combination or exchange of shares of Stock, or any similar change
affecting the Stock the Committee will make appropriate and proportionate
adjustments (including relating to the Stock, other securities, cash or other
consideration which may be acquired upon vesting of the Performance Share Units)
that it deems necessary to the number and class of securities subject to the
Performance Share Units and any other terms of this Agreement.  Any adjustment
so made shall be final and binding upon the Participant.

 

3.7           No Right to Continued Performance of Services.  The grant of the
Performance Share Units does not confer upon the Participant any right to
continue to be employed by the Company or any of its affiliates (including,
without limitation, any Parent or Subsidiary) nor may it interfere in any way
with the right of the Company or any of its affiliates (including, without
limitation, any Parent or Subsidiary) for which the Participant performs
services to terminate the Participant’s employment at any time.

 

3.8           Compliance With Law and Regulations.  The grant and vesting of
Performance Share Units and the obligation of the Company to issue shares of
Stock under this Agreement are subject to all applicable federal and state laws,
rules and regulations, including those related to disclosure of financial and
other information to the Participant and to approvals by any government or
regulatory agency as may be required.  The Company shall not be required

 

6

--------------------------------------------------------------------------------


 

to issue or deliver any certificates for shares of Stock prior to (A) the
listing of such shares on any stock exchange on which the Stock may then be
listed and (B) the completion of any registration or qualification of such
shares under any federal or state law, or any rule or regulation of any
government body which the Company shall, in its sole discretion, determine to be
necessary or advisable.

 

3.9           Corporate Transaction.  Upon the occurrence of a reorganization,
merger, consolidation, recapitalization, or similar transaction, unless
otherwise specifically prohibited under applicable laws or by the applicable
rules and regulations of any governing governmental agencies or national
securities exchanges, the Committee is authorized (but not obligated) to make
adjustments in the terms and conditions of the Performance Share Units,
including without limitation the following (or any combination thereof):
(i) continuation or assumption of the Performance Share Units by the Company (if
it is the surviving company or corporation) or by the surviving company or
corporation or its parent; (ii) substitution by the surviving company or
corporation or its parent of an award with substantially the same terms for the
Performance Share Units; (iii) accelerated vesting with respect to the
Performance Share Units immediately prior to the occurrence of such event and
payment to the Participant within thirty (30) days thereafter; and
(iv) cancellation of all or any portion of the Performance Share Units for fair
value (in the form of cash or its equivalent (e.g., by check), other property or
any combination thereof) as determined in the sole discretion of the Committee
and which value may be zero (if the value of the underlying stock is zero), and
payment to the Participant within thirty (30) days thereafter.

 

4.             Investment Representation.  The Participant must, within five
(5) days of demand by the Company furnish the Company an agreement satisfactory
to the Company in which the Participant represents that the shares of Stock
acquired upon vesting are being acquired for investment.  The Company will have
the right, at its election, to place legends on the certificates representing
the shares of Stock so being issued with respect to limitations on
transferability imposed by federal and/or state laws, and the Company will have
the right to issue “stop transfer” instructions to its transfer agent.

 

5.             Participant Bound by Plan.  The Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof as amended from time to time.

 

6.             Withholding.  The Company or any Parent or Subsidiary shall have
the right and is hereby authorized to withhold, any applicable withholding taxes
in respect of the Performance Share Units awarded by this Agreement, their
grant, vesting or otherwise, and to take such other action as may be necessary
in the opinion of the Company to satisfy all obligations for the payment of such
withholding taxes, which may include, without limitation, reducing the number of
shares otherwise distributable to the Participant by the number of shares of
Stock whose Fair Market Value is equal to the amount of tax required to be
withheld by the Company or a Parent or Subsidiary as a result of the vesting or
settlement or otherwise of the Performance Share Units.

 

7.             Notices.  Any notice hereunder to the Company must be addressed
to:  MGM Resorts International, 3600 Las Vegas Boulevard South, Las Vegas,
Nevada 89109, Attention:  2005 Omnibus Incentive Plan Administrator, and any
notice hereunder to the Participant must be addressed to the Participant at the
Participant’s last address on the records of the Company, subject to the right
of either party to designate at any time hereafter in writing some other

 

7

--------------------------------------------------------------------------------


 

address.  Any notice shall be deemed to have been duly given on personal
delivery or three (3) days after being sent in a properly sealed envelope,
addressed as set forth above, and deposited (with first class postage prepaid)
in the United States mail.

 

8.             Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties hereto with regard to the subject matter
hereof and shall supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied, and
including, without limitation, any employment agreement between the Participant
and the Company or any of its affiliates (including, without limitation, any
Parent or Subsidiary) whether previously entered into, currently effective or
entered into in the future that includes terms and conditions regarding equity
awards) which relate to the subject matter hereof.

 

9.             Waiver.  No waiver of any breach or condition of this Agreement
shall be deemed a waiver of any other or subsequent breach or condition whether
of like or different nature.

 

10.           Participant Undertaking.  The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the Performance Share Units
pursuant to this Agreement.

 

11.           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and agreed in
writing to be joined herein and be bound by the terms hereof.

 

12.           Governing Law.  The parties hereto agree that the validity,
construction and interpretation of this Agreement shall be governed by the laws
of the state of Nevada.

 

13.           Arbitration.  Except as otherwise provided in Exhibit A to this
Agreement (which constitutes a material provision of this Agreement), disputes
relating to this Agreement shall be resolved by arbitration pursuant to
Exhibit A hereto.

 

14.           Amendment.  This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto; provided that
the Company may alter, modify or amend this Agreement unilaterally if such
change is not materially adverse to the Participant or to cause this Agreement
to comply with applicable law.

 

15.           Severability.  The provisions of this Agreement are severable and
if any portion of this Agreement is declared contrary to any law, regulation or
is otherwise invalid, in whole or in part, the remaining provisions of this
Agreement shall nevertheless be binding and enforceable.

 

16.           Execution.  Each party agrees that an electronic, facsimile or
digital signature or an online acceptance or acknowledgment will be accorded the
full legal force and effect of a handwritten signature under Nevada law.  This
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

8

--------------------------------------------------------------------------------


 

17.          Variation of Pronouns.  All pronouns and any variations thereof
contained herein shall be deemed to refer to masculine, feminine, neuter,
singular or plural, as the identity of the person or persons may require.

 

18.          Tax Treatment; Section 409A.  The Participant shall be responsible
for all taxes with respect to the Performance Share Units.  Notwithstanding the
forgoing or any provision of the Plan or this Agreement:

 

18.1        The parties agree that this Agreement shall be interpreted to comply
with or be exempt from Section 409A, and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  If any provision of this Agreement or the Plan
contravenes Section 409A or could cause the Participant to incur any tax,
interest or penalties under Section 409A, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision in order
to comply with the requirements of Section 409A or to satisfy the conditions of
any exception therefrom, or otherwise to avoid the imposition of the additional
income tax and interest under Section 409A, while maintaining, to the maximum
extent practicable, the original intent and economic benefit to the Participant,
without materially increasing the cost to the Company, of the applicable
provision.  However, the Company makes no guarantee regarding the tax treatment
of the Performance Share Units and none of the Company, its Parent, Subsidiaries
or affiliates, nor any of their employees or representatives shall have any
liability to the Participant with respect thereto.

 

18.2        A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  If the Participant is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered nonqualified deferred compensation under
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Participant, and (ii) the date of the
Participant’s death (the “Delay Period”).  Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section 18.2 (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed on the first business day
following the expiration of the Delay Period to the Participant in a lump sum,
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein.

 

18.3        For purposes of Section 409A, the Participant’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

*          *          *

 

[The remainder of this page is left blank intentionally.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Performance Share
Units Agreement as of the date first written above.

 

 

MGM RESORTS INTERNATIONAL

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

By:

 

 

Name:

 

[Signature Page to Performance Share Units Agreement]

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ARBITRATION

 

This Exhibit A sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit A shall be considered a part
of the Agreement.

 

1.                                      Except for a claim by either Participant
or the Company for injunctive relief where such would be otherwise authorized by
law, any controversy or claim arising out of or relating to the Agreement or the
breach hereof including without limitation any claim involving the
interpretation or application of the Agreement or the Plan, shall be submitted
to binding arbitration in accordance with the employment arbitration rules then
in effect of the Judicial Arbitration and Mediation Service (“JAMS”), to the
extent not inconsistent with this paragraph.  This Exhibit A covers any claim
Participant might have against any officer, director, employee, or agent of the
Company, or any of the Company’s subsidiaries, divisions, and affiliates, and
all successors and assigns of any of them.  The promises by the Company and
Participant to arbitrate differences, rather than litigate them before courts or
other bodies, provide consideration for each other, in addition to other
consideration provided under the Agreement.

 

2.                                      Claims Subject to Arbitration.  This
Exhibit A contemplates mandatory arbitration to the fullest extent permitted by
law.  Only claims that are justiciable under applicable state or federal law are
covered by this Exhibit A.  Such claims include any and all alleged violations
of any state or federal law whether common law, statutory, arising under
regulation or ordinance, or any other law, brought by any current or former
employees.

 

3.                                      Non-Waiver of Substantive Rights.  This
Exhibit A does not waive any rights or remedies available under applicable
statutes or common law.  However, it does waive Participant’s right to pursue
those rights and remedies in a judicial forum.  By signing the Agreement and the
acknowledgment at the end of this Exhibit A, the undersigned Participant
voluntarily agrees to arbitrate his or her claims covered by this Exhibit A.

 

4.                                      Time Limit to Pursue Arbitration;
Initiation: To ensure timely resolution of disputes, Participant and the Company
must initiate arbitration within the statute of limitations (deadline for
filing) provided for by applicable law pertaining to the claim.  The failure to
initiate arbitration within this time limit will bar any such claim.  The
parties understand that the Company and Participant are waiving any longer
statutes of limitations that would otherwise apply, and any aggrieved party is
encouraged to give written notice of any claim as soon as possible after the
event(s) in dispute so that arbitration of any differences may take place
promptly.  The parties agree that the aggrieved party must, within the time
frame provided by this Exhibit A, give written notice of a claim pursuant to
Section 6 of the Agreement.  In the event such notice is to be provided to the
Company, the Participant shall provide a copy of such notice of a claim to the
Company’s Executive Vice President and General Counsel.  Written notice shall
identify and describe the nature of the claim, the supporting facts and the
relief or remedy sought.

 

5.                                      Selecting an Arbitrator: This Exhibit A
mandates Arbitration under the then current rules of the Judicial Arbitration
and Mediation Service (JAMS) regarding employment disputes.  The arbitrator
shall be either a retired judge or an attorney experienced in employment law and
licensed to practice in the state in which arbitration is convened.

 

11

--------------------------------------------------------------------------------


 

The parties shall select one arbitrator from among a list of three qualified
neutral arbitrators provided by JAMS.  If the parties are unable to agree on the
arbitrator, each party shall strike one name and the remaining named arbitrator
shall be selected.

 

6.                                      Representation/Arbitration Rights and
Procedures:

 

a.              Participant may be represented by an attorney of his/her choice
at his/her own expense.

 

b.              The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of Nevada (without regard to its choice of law
provisions) and/or federal law when applicable.  In all cases, this Exhibit A
shall provide for the broadest level of arbitration of claims between the
Company and Participant under Nevada or applicable federal law.  The arbitrator
is without jurisdiction to apply any different substantive law or law of
remedies.

 

c.               The arbitrator shall have no authority to award non-economic
damages or punitive damages except where such relief is specifically authorized
by an applicable state or federal statute or common law.  In such a situation,
the arbitrator shall specify in the award the specific statute or other basis
under which such relief is granted.

 

d.              The applicable law with respect to privilege, including
attorney-client privilege, work product, and offers to compromise must be
followed.

 

e.               The parties shall have the right to conduct reasonable
discovery, including written and oral (deposition) discovery and to subpoena
and/or request copies of records, documents and other relevant discoverable
information consistent with the procedural rules of JAMS.  The arbitrator shall
decide disputes regarding the scope of discovery and shall have authority to
regulate the conduct of any hearing and/or trial proceeding.  The arbitrator
shall have the right to entertain a motion to dismiss and/or motion for summary
judgment.

 

f.                The parties shall exchange witness lists at least 30 days
prior to the trial/hearing procedure.  The arbitrator shall have subpoena power
so that either Participant or the Company may summon witnesses.  The arbitrator
shall use the Federal Rules of Evidence.  Both parties have the right to file a
post hearing brief.  Any party, at its own expense, may arrange for and pay the
cost of a court reporter to provide a stenographic record of the proceedings.

 

g.               Any arbitration hearing or proceeding shall take place in
private, not open to the public, in Las Vegas, Nevada.

 

7.                                      Arbitrator’s Award: The arbitrator shall
issue a written decision containing the specific issues raised by the parties,
the specific findings of fact, and the specific conclusions of law.  The award
shall be rendered promptly, typically within 30 days after conclusion of the
arbitration hearing, or the submission of post-hearing briefs if requested.  The
arbitrator may not award any relief or remedy in excess of what a court could
grant under applicable law.  The arbitrator’s decision is final and binding on
both parties.  Judgment

 

12

--------------------------------------------------------------------------------


 

upon an award rendered by the arbitrator may be entered in any court having
competent jurisdiction.

 

a.              Either party may bring an action in any court of competent
jurisdiction to compel arbitration under this Exhibit A and to enforce an
arbitration award.

 

b.              In the event of any administrative or judicial action by any
agency or third party to adjudicate a claim on behalf of Participant which is
subject to arbitration under this Exhibit A, Participant hereby waives the right
to participate in any monetary or other recovery obtained by such agency or
third party in any such action, and Participant’s sole remedy with respect to
any such claim shall be any award decreed by an arbitrator pursuant to the
provisions of this Exhibit A.

 

8.                                      Fees and Expenses: The Company shall be
responsible for paying any filing fee and the fees and costs of the arbitrator;
provided, however, that if Participant is the party initiating the claim,
Participant will contribute an amount equal to the filing fee to initiate a
claim in the court of general jurisdiction in the state in which Participant is
(or was last) employed by the Company.  Participant and the Company shall each
pay for their own expenses, attorney’s fees (a party’s responsibility for
his/her/its own attorney’s fees is only limited by any applicable statute
specifically providing that attorney’s fees may be awarded as a remedy), and
costs and fees regarding witness, photocopying and other preparation expenses. 
If any party prevails on a statutory claim that affords the prevailing party
attorney’s fees and costs, or if there is a written agreement providing for
attorney’s fees and/or costs, the arbitrator may award reasonable attorney’s
fees and/or costs to the prevailing party, applying the same standards a court
would apply under the law applicable to the claim(s).

 

9.                                      The arbitration provisions of this
Exhibit A shall survive the termination of Participant’s employment with the
Company and the expiration of the Agreement.  These arbitration provisions can
only be modified or revoked in a writing signed by both parties and which
expressly states an intent to modify or revoke the provisions of this Exhibit A.

 

10.                               The arbitration provisions of this Exhibit A
do not alter or affect the termination provisions of this Agreement.

 

11.                               Capitalized terms not defined in this
Exhibit A shall have the same definition as in the Agreement to which this is
Exhibit A.

 

12.                               If any provision of this Exhibit A is adjudged
to be void or otherwise unenforceable, in whole or in part, such adjudication
shall not affect the validity of the remainder of Exhibit A.  All other
provisions shall remain in full force and effect.

 

13

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

BOTH PARTIES ACKNOWLEDGE THAT:  THEY HAVE CAREFULLY READ THIS EXHIBIT A IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT A CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE PERFORMANCE SHARE UNITS AGREEMENT BETWEEN THE PARTIES TO WHICH
IT IS EXHIBIT A, AND THEY AGREE TO ABIDE BY ITS TERMS.

 

The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit A, they are waiving the right to pursue claims covered by this Exhibit A
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury.  It is specifically understood that this
Exhibit A does not waive any rights or remedies which are available under
applicable state and federal statutes or common law.  Both parties enter into
this Exhibit A voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit A.

 

Participant further acknowledges that Participant has been given the opportunity
to discuss this Exhibit A with Participant’s private legal counsel and that
Participant has availed himself/herself of that opportunity to the extent
Participant wishes to do so.

 

*           *           *

 

[The remainder of this page is left blank intentionally.]

 

14

--------------------------------------------------------------------------------